84489: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-29792: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84489


Short Caption:MILLER VS. MILLER (CHILD CUSTODY)Court:Supreme Court


Related Case(s):73472, 84488


Lower Court Case(s):Clark Co. - Eighth Judicial District - D526954Classification:Civil Appeal - Family Law - Child Custody/Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:


Expedited





+
						Party Information
					


RoleParty NameRepresented By


AppellantPaul Mendez Miller
					In Proper Person
				


RespondentMelinda Sue MillerMichael J. Burton
							(McFarling Law Group)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


10/17/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


04/04/2022Filing FeeFiling Fee due for Appeal. (SC)


04/04/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)22-10323




04/04/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee/Proper Person. No action will be taken on this matter until filing fee is paid. Due Date: 14 days. (SC)22-10326




04/07/2022Notice of Appeal DocumentsFiled (SEALED) Confidential Civil Cover Sheet from District Court Clerk. (SC)


04/11/2022Filing FeeFiling Fee Paid. $250.00 from Paul M. Miller.  Check no. 1419. (SC)


04/13/2022Notice/OutgoingIssued Notice Regarding Deadlines/Fast Track Child Custody. (SC)22-11736




05/02/2022Transcript RequestFiled Civil Proper Person Transcript Request Form. (SC)22-13903




05/04/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's docketing statement due: May 11, 2022. (SC)22-14288




05/10/2022Docketing StatementFiled Docketing Statement Civil Appeals. (SC)22-14859




05/31/2022Order/ProceduralFiled Order Directing Transmission of Record.  Record on Appeal due:  30 days.  (SC)22-17159




06/08/2022Record on Appeal DocumentsFiled Record on Appeal, Vols. 1-14 (FTP). (SC)22-18275




06/13/2022Record on Appeal DocumentsFiled District Court Documents. Added to Record on Appeal as pages: 19-26, 87-98, 576-583, 1423-1430, 1833-1843, 1976-1984, 2836-2843 and 2929-2937. (Sealed) (SC)


08/08/2022Order/ProceduralFiled Order to File Fast Track Statement. To date, appellant has failed to file the fast track statement or otherwise communicate with this court. Fast track statement due: 14 days. (SC)22-24689




09/22/2022Order/DispositionalFiled Order Dismissing Appeal.  To date, appellant has not filed the fast track statement or otherwise communicated with this court.  Accordingly, it appears that appellant has abandoned this appeal and this court "ORDERS this appeal DISMISSED."  SNP22-JH/LS/DH  (SC)22-29792





Combined Case View